DETAILED CORRESPONDENCE
This detailed action is in response to the amendments and arguments filed on 1/20/2022, and any subsequent filings.
Notations “C_L_”; “P_L_”; and “Pg_Pr_” are used to indicate “column_lines_”; “page_lines_”; and “page_paragraph_”, respectively.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/20/2022 has been entered.
 
Claim Status
Claims 9-17 and 21-22 stand rejected. Claims 1-8 and 18-20 are cancelled. Claims 9-17, and 21-25 are pending.

Response to Arguments
Applicant's arguments filed 1/20/2022 have been fully considered but they are not persuasive. Applicant argues the drawing objections on Pg8-10 of the remarks, and further indicates that Pr 22 of the original disclosure details the support for the drawing. The Examiner respectfully disagrees. Applicant’s claim 9 indicates “the drive chamber is an annular chamber formed around the compaction chamber such that the drive chamber circumscribes the compaction chamber.” The Examiner notes that the Figures do not provide a clear indication on whether or not that the drive chamber completely surrounds the outer .

Applicant further argues the 112(a) rejection on Pg10-11 regarding the support for the limitation, the 103(a) rejection of claim 9 on Pg11-13, and the 103(a) rejection of claim 23 on Pg16-18 regarding the annular chamber that circumscribes the compaction chamber. Applicant further points to Pr 22 of the original disclosure for support. The Examiner respectfully disagrees, and notes that Oxford dictionary: circumscribe – restrict (something) within limits. Furthermore, as indicated in Hoffjann, there may be a plurality of pressure pistons. As such, it appears that the location of the two pressure pistons located on at least the sides of the container 4 is seen to circumscribe the container 4; as it is restricting the container's sides. If Applicant is suggesting that the instant application contains a drive chamber that completely surrounds the compaction chamber, the Examiner notes that it is not abundantly clear or suggested in the instant claims. 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., that essentially the drive chamber completely surrounds the compaction chamber) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Applicant’s arguments, see Arguments/Remarks Pg13-15, filed 1/20/2022, with respect to the rejection(s) of claim(s) 9, 11-12, 14-15, and 17 under 103(a) of the newly amended limitations have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of newly found prior art references.

The rejection of claims 10-17, 21-22, and 24-25 have been maintained as they require all of the elements of their respective independent claims.

Response to Amendment
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “the drive chamber is an annular chamber formed around the compaction chamber such that the drive chamber circumscribes the compaction chamber” must be shown or the feature(s) canceled from the claim(s). Currently, the figures show a cross-section of the apparatus, however, there is no clear indication that the drive chamber completely surrounds the outer circumference of the compaction chamber, or if the drive chamber sandwiches (i.e. are just two opposite sides) the compaction chamber. No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
Claims 9-17, and 21-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 9 line 31-34 recites “the drive piston portion being an annular ring located within the annular chamber that is the drive chamber, the annular ring circumscribing the compaction chamber”. Applicant’s original disclosure fails to provide sufficient written description detailing an annular ring that circumscribing the compaction chamber. The original disclosure Pr. 22 does indicate “and the drive piston portion 122 having an annular ring configured to move within the annulus that is the drive chamber 112”. This however, does not disclose the claimed subject matter of the ring circumscribing the compaction chamber. Additionally, the disclosure does not indicate that the drive piston portion is an annular ring, but rather it has an annular ring. 
Dependent claims not mentioned above are rejected for their dependency on a rejected independent claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 9, 11-12, 14-15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Hoffjann et al. (US2002/0185016; hereinafter “Hoffjann”) in view of Hardin (US6106270), further in view of Bibara et al. (US5104810; hereinafter “Bibara”), and further in view of AGI (NPL – HOW DOES PNEUMATIC AIR CYLINDER ACTUATORS WORK?), Turner (US2016/0153351), and NASA (NPL - The Space Station Integrated Refuse Management System).
Applicant’s claims are directed toward an apparatus.
Regarding claims 9, 11-12, 14, and 17, Hoffjann discloses a system comprising:
A) a housing defining a drive chamber (See Hoffjann Fig. 1-2, par. [33]; compacting apparatus 2 that compact the waste material 1A/1B), a compaction chamber (See Hoffjann Fig. 1-2, par. [29]; container 4 serves to receive and accumulate the uncompacted or uncompressed waste materials 1A), and a fluid outlet from the compaction chamber (See Hoffjann Fig. 1-2, par. [35]; liquid flows to or collects in a drain coupling system 5);
B) a connector arm comprising a drive piston portion movably positioned within the drive chamber (See Hoffjann Fig. 1-2, par. [33]; compactor press arrangement 9 is attached to the drive pistons 2A) and a compaction piston portion movably positioned within the compaction chamber (See Hoffjann Fig. 1-2, par. [33]; flap doors 8 are connected to or form a part of the press arrangement 9, that is used to compact waste 1A); and
G) a gas-liquid separator coupled to the housing in fluidic communication with the compaction chamber via the fluid outlet (See Hoffjann Fig. 1-2, par. [29]; gasses have been pressed out or compacted)
H) the second portion of the drive chamber is selectively fluidly coupleable to the near-vacuum of outer space via the diverter valve (See Hoffjann Fig. 1-2, par. [33]; the pressure pistons 2A may be actuated by means of a vacuum), wherein during compaction the diverter valve fluidly couples the second portion of the drive chamber to the near-vacuum of outer space (See Hoffjann Fig. 1-2, par. [33]; the pressure pistons 2A may be actuated by means of a vacuum. Thus, during compaction – the pistons are operated by means of a vacuum in order to compact the waste materials.);
I) the compaction piston portion of the connector arm is configured to move within the compaction chamber to compact waste material contained within the compaction chamber in response to movement of the drive piston portion of the connector arm within the drive chamber (See Hoffjann Fig. 1-2, par. [33-35]; pressure pistons 2A applies a force through the press arrangement 9 and flap doors forming press platen 8 to downwardly press onto the waste material 1B);
J) the drive chamber is an annular chamber formed around the compaction chamber such that the drive chamber circumscribes the compaction chamber (See Hoffjann Fig. 1-2, par. [33]; the compactors 2 are located on both sides of the container 4. Oxford dictionary: circumscribe – restrict (something) within limits; thus, the compactors 2 are seen to be formed around the container 4 and restricts the size of container 4); 
K) the connector arm comprises an annular configuration (See Hoffjann claim 2, Fig. 1-2; pressure piston device 2A are operated with a piston and a cylinder), with the compaction piston portion having a central plate (See Hoffjann Fig. 1-2, par. [33]; one of the flap doors 8 are used to centrally compact the waste material 1A) and the drive piston portion being an annular ring located within the annular chamber that is the drive chamber, the annular ring circumscribing the compaction chamber (See Hoffjann Fig. 1-2, claim 2; pressure piston are hydraulically, pneumatic, or vacuum operated in a piston and cylinder. To operate in a cylinder, there must be a gasket-like material that circumscribes the interior of the cylinder to provide a seal within the cylinder. The seal ensures the fluid inside the cylinder can be compressed to move the piston (i.e. pneumatic). Additionally, the seal within the cylinder must further be a ring that circumscribes the interior in order to provide a linear motion.);
L) in response to compacting the waste material contained within the compaction chamber, the compaction chamber is configured to expel a waste fluid via the fluid outlet to the gas-liquid separator (See Hoffjann Fig. 1-2, par. [29, 35]; while the waste material 1B are being pressed by press arrangement 9, liquids are pressed out of the waste, and flow into the drain 5 which can be further expelled via vacuum disposal system 6A or gray water drain line 6B. Additionally, gases have been mostly pressed out or compacted).
Hoffjann does not disclose C) a diverter valve coupled to the housing in fluidic communication with the drive chamber, D) a first conduit extending between the diverter valve and a first portion of the drive chamber, wherein the first portion of the drive chamber is at least partially defined by a first side of the drive piston portion; E) a second conduit extending between the diverter valve and a second portion of the drive chamber, the second portion of the drive chamber being defined, at least, partially a second side of the drive piston portion opposite the first side of the drive piston portion; F) a waste gas source fluidly coupled to the diverter valve, H) wherein after compaction the diverter valve directs gas from the waste gas source into the second portion of the drive chamber via the second conduit to retract the compaction piston portion of the connector arm, and M) the gas-liquid separator is configured to separate the waste fluid into waste liquid and waste gas.
However, Hardin discloses a waste compressor to compress soap (See Hardin abstract). Hardin discloses D) a first conduit extending between the diverter valve and a first portion of the drive chamber (See Hardin C3L37-40, C3L4554, C3L64-67-C4L1-13; diverter valve 66 is utilized to allow fluid to enter and compress the piston to compact the waste), wherein the first portion of the drive chamber is at least partially defined by a first side of the drive piston portion (See Hoffjann Fig. 1-2; the left side of the drive chamber is connected to the left piston 2 and left press arrangement 9; while the right side is opposite but similar in arrangement of the left side); E) a second conduit extending between the diverter valve and a second portion of the drive chamber (See Hardin Fig. 1 C3L45-51, C4L4-28; conduit 64 connecting pipe 68 to the fluid cylinder 50, and a second line 70 that leads to shower head, which flows through pipe 68, and affects the compressor 10. Since the compressor 10 is connected to shower connections, it may be utilized for easy removal of water discharged from container 12 (i.e. access to the interior of container 12)), the second portion of the drive chamber being defined, at least, partially a second side of the drive piston portion opposite the first side of the drive piston portion (See Hoffjann Fig. 1-2; the left side of the drive chamber is connected to the left piston 2 and left press arrangement 9; while the right side is opposite but similar in arrangement of the left side). Hardin further indicates that prior to initiation of a compression cycle, the piston and rod must first retract, and be filled with a fluid by utilizing a diverter valve to redirect a fluid into the chamber (See Hardin C3L37-40, C3L4554, C3L64-67-C4L1-13; diverter valve 66 is utilized to allow fluid to enter and compress the piston to compact the waste. i.e. C) where the diverter valve is in communication with the drive chamber).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide Hoffjann’s system that compacts waste material, along with Hardin’s diverter valve that redirects a flow of fluid into a chamber prior to waste compaction, since Hardin indicates that prior to initiation of a compression cycle, the piston and rod must first retract, and be filled with a fluid by utilizing a diverter valve to redirect a fluid into the chamber (See Hardin C3L37-40, C3L4554, C3L64-67-C4L1-13; diverter valve 66 is utilized to allow fluid to enter and compress the piston to compact the waste).
The combination still does not disclose F) a waste gas source fluidly coupled to the diverter valve, H) wherein after compaction the diverter valve directs gas from the waste gas source into the second portion of the drive chamber via the second conduit, and M) the gas-liquid separator is configured to separate the waste fluid into waste liquid and waste gas.
However, the combination indicates providing a gray water drain line that can be removed and stored in a gray water holding tank (See Hoffjann par. [35-37]).
Bibara discloses a purge trap technique that is usable in a zero gravity compatible purge to remove volatile organic compounds (VOC), in order to monitor the amount of contaminants in water, especially potable water, in order for it to be safely consumed (See Bibara C1L33-43). Bibara further indicates using a vessel for bubbling an inert gas through the vessel, thus appropriately separating out the gas and liquid phases, where the gas may be removed in a separate line compared to the liquid (See Bibara Fig. 1, C2L30-51). 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the combination’s system that generates a gray water drain line (See Hoffjann par. [35-37]), with Bibara’s utilization of a gas-liquid separator to separate out waste fluid into waste liquid and waste gas, in order to separate out the contaminants that are contained within the waste fluid (See Bibara Fig. 1, C2L30-51), since Bibara suggests that waste fluid (i.e. that will be process to be safely (See Bibara C1L33-43). 
The combination of Hoffjann, Hardin, and Bibara still does not disclose F) a waste gas source fluidly coupled to the diverter valve and H) wherein after compaction the diverter valve directs gas from the waste gas source into the second portion of the drive chamber via the second conduit to retract the compaction piston portion of the connector arm.
However, the combination indicates utilizing a pressure piston device such as a pneumatic vacuum operated piston and cylinder (See Hoffjann claim 2, Fig. 1-2; pressure piston device 2A are operated with a piston and a cylinder). 
AGI relates to the prior art by disclosing how a pneumatic air cylinder actuator work (See AGI Pr 1-2), and indicates that a pneumatic actuator consists of a piston, a cylinder, and ports. The piston is surrounded by seal, which keeps the air separate from the upper and lower part of the cylinder, allowing air pressure to force the piston in either direction generating motion. Pneumatic double acting cylinders require a four way two position valve to operate them. Combining these actuators can yield an efficient robotic pick and place system for lean manufacturing (See AGI Pr 1-2). Thus, filling the double pneumatic cylinder with a gas on one end will force the piston in a direction (i.e. retract the compaction piston).
Turner relates to the prior art by utilizing a diverter valve that is utilized in a chamber to cooperate with the piston which has a control aperture, where the control aperture opens and controls by an actuatable valve to allow the piston to open or close (See Turner abstract, Pr. 43; the diverter valve  is in contact with a pressurized gas on an upstream side, and allows the piston to open or close.).
NASA discloses waste resulting from crew activity includes wipes, soap, laundry, clothing, shaving debris, dental wastes, and medical supplies. The various wastes produced by experiments are categorized as waste gases (See NASA Pg8Pr5, Pg15 Chapter 33). NASA further indicates utilizing the discharge side of a compressed gas system, and compressing the gas to increase its pressure to supply motive power. The waste gas is pressurized and then released into a piston/cylinder. The compressed gas produces no pollution and has low power requirement, therefore waste gases produced can be used as propellant (See NASA Pg161 section 33.3. In other words, the compressed waste gas is directed into the combination’s drive chamber in order to be utilized as a propellant.)
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the combination’s system that produces a waste gas (See combination supra), with Turner’s use of a diverter valve that controls the piston’s opening and closing of an aperture along with NASA’s utilization of waste gases to pressurize/power the pistons of the waste compactor, since the utilization of waste gases produces no pollution and has low power requirement, therefore waste gases produced can be used as propellant (See NASA Pg161 section 33.3), while AGI indicates that utilizing a pneumatic cylinder allows air pressure to fill one portion of the cylinder, forcing the piston in a direction and that utilizing a double pneumatic cylinder with gas yields an efficient robotic pick and place system (See AGI Pr 1-2). Additionally, recycling/reusing the system allows the removal of waste from the space station environment (See NASA Pg xi Pr 2).
The above embodiment is further claim mapped to dependent claims, listed below in the “Additional Disclosures Included” section.
Additional Disclosures Included:
Claim 11: The system of claim 9, wherein the diverter valve is selectively operable to control a drive pressure in the drive chamber, and wherein during compaction the diverter valve directs gas from the waste gas source into the first portion of the drive chamber via the first conduit (See combination supra for filling the first portion of the drive chamber. See Turner abstract, Pr. 43; the diverter valve  is in contact with a pressurized gas on an upstream side, and allows the piston to open or close. See NASA Pg161 section 33.3).
Claim 12: The system of claim 9, further comprising a waste gas conduit configured to receive the waste gas from the gas-liquid separator (See Bibara Fig. 1; gas bubbles and exits through the upper line, where VOC travel through). 
Claim 14: The system of claim 12, wherein the waste gas conduit is configured to direct the waste gas a waste gas holding tank (See Bibara C2L54-55, C4L22-30; the VOC gas is collected for analyzing. Absorbed VOC are collected and separated from the organic compounds 50).
Claim 15: The system of claim 14, wherein the waste gas source includes the waste gas holding tank (See Bibara C2L54-55, C4L22-30; the VOC gas is collected for analyzing. Absorbed VOC are collected and separated from the organic compounds 50)
Claim 17: The system of claim 9, further comprising a heater coupled to the housing and configured to heat the waste material contained with the compaction chamber (See Bibara C2L35, Fig. 1; heating means 60 that heats up the waste gas. The heating further helps separate out the absorbed VOC).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Hoffjann et al. (US2002/0185016; hereinafter “Hoffjann”), Hardin (US6106270), and Bibara et al. (US5104810; hereinafter “Bibara”), AGI (NPL – HOW DOES PNEUMATIC AIR CYLINDER ACTUATORS WORK?), Turner (US2016/0153351) and NASA (NPL - The Space Station Integrated Refuse Management System), as applied to claim 9 above, and further in view of Kam et al. (US4,086,378; hereinafter “Kam”).
Applicant’s claims are directed toward an apparatus.
Regarding claims 10-11, the combination of Hoffjann, Hardin, Bibara, AGI, Turner, and NASA discloses the system of claim 9 (See combination supra). The combination does not disclose wherein the connector arm is a unitary material such that the drive piston portion and the compaction piston portion are integrally formed of a single material.
Kam relates to the prior art by being in the field of high strength and efficiency, light weight shell or cylindrical structures with frames, and further indicates that when creating structural components, fabricating form one piece of metal allows the advantage of structural components to be manufactured at a low cost (See Kam C1L5-8, C1L28-32, C2L20-23).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the combination’s system to integrally form the drive piston portion and the compaction piston portion are integrally formed, in order to provide a cheaper manufacturing process by using one piece of metal (See Kam C1L5-8, C1L28-32, C2L20-23). Furthermore, the courts have held that that the use of a one piece construction instead of the structure disclosed in the prior art would be merely a matter of obvious engineering choice (See MPEP 2144.04).

Claims 13 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Hoffjann et al. (US2002/0185016; hereinafter “Hoffjann”), Hardin (US6106270), and Bibara et al. (US5104810; hereinafter “Bibara”), AGI (NPL – HOW DOES PNEUMATIC AIR CYLINDER ACTUATORS WORK?), Turner (US2016/0153351) and NASA (NPL - The Space Station Integrated Refuse Management System), as applied to claim 12 above, and further in view of Thornton Jr. et al. (US5005457; hereinafter “Thornton”).
Applicant’s claims are directed toward an apparatus.
Regarding claims 13 and 16, the combination of Hoffjann, Hardin, Bibara, AGI, Turner, and NASA discloses the system of claim 12 (See claim 12 supra). 
The combination does not disclose wherein the waste gas conduit is configured to direct the waste gas to outer space.
Thornton discloses a waste collection and disposal device that may be utilized in weightless conditions of space flight (See Thornton abstract, C1L16-18). Thornton indicates that waste during space weightless (i.e. zero gravity) travel may contain gases and disagreeable odors from the waste collection system. Thus an air bleed line, connected with the outside of the spacecraft, may be utilized to remove the odors from the system (See Thornton Fig. 4, C6L41-50; vacuum tap 76 is an air bleed line connected to the outside of the spacecraft to remove gases and disagreeable odors from waste collection system 10 while blower motor 34 is not in operation).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the combination’s system the deals with waste compaction of trash (solid, liquid, and gas), with Thornton’s utilization of an air bleed, connected with the outside of the spacecraft, in order to  remove the odors from the system since the waste collection system may contain gases and disagreeable odors (See Thornton Fig. 4, C6L41-50; vacuum tap 76 is an air bleed line connected to the outside of the spacecraft to remove gases and disagreeable odors from waste collection system 10 while blower motor 34 is not in operation),
The above embodiment is further claim mapped to dependent claims, listed below in the “Additional Disclosures Included” section.
Additional Disclosures Included:
Claim 16: The system of claim 12, further comprising a waste gas valve fluidly coupled to the waste gas conduit, wherein the waste gas valve is configured to actuate between a first position wherein the waste (See Thornton Fig. 4, C4L35-40; motor 34 directs air from the filter 32 into the chamber, or alternatively bleed line 76 vents it to outer space. See Bibara Fig. 1; gas bubbles and exits through the upper line, where VOC travel through. See Bibara C2L54-55, C4L22-30; the VOC gas is collected for analyzing. Absorbed VOC are collected and separated from the organic compounds 50).

Claims 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Hoffjann et al. (US2002/0185016; hereinafter “Hoffjann”), Hardin (US6106270), and Bibara et al. (US5104810; hereinafter “Bibara”), AGI (NPL – HOW DOES PNEUMATIC AIR CYLINDER ACTUATORS WORK?), Turner (US2016/0153351) and NASA (NPL - The Space Station Integrated Refuse Management System), as applied to claim 9 above, and further in view of Reed et al. (US2011/0259210; hereinafter “Reed”).
Applicant’s claims are directed toward an apparatus.
Regarding claims 21-22; the combination of Hoffjann, Hardin, Bibara, AGI, Turner, and NASA discloses the system of claim 9 (See combination supra). The combination does not disclose wherein the housing comprises a moveable piston-like wall, wherein the compaction piston portion of the connector arm engages the moveable piston-like wall. 
The combination does, however, indicate utilizing a trash compaction apparatus, with a drain and coupling system located at the bottom of the disposal system, and further attached to a gray water drain line and wastewater holding tank (See Hoffjann Fig. 1, Pr. 35-37; waste water holding tank 12 and gray water holding tank 11 are attached to the drain and coupling system 5 that is located at the bottom of the container 4).
Reed relates to the prior art by disclosing a waste compactor that collects and separates mixed solids and liquid waste (See Reed abstract, Pr. 2-3), and further discloses the trash compactor having a flat plate platen in its downward movement. Reed indicates that traditional waste compacting compartments that contain a liquid drain at the bottom leaks residual liquid. The standard setup is containing the liquid with the solids in the box or bin, however, in the event that the box or bin is penetrated or compromised, the waste liquid can escape and leak onto the floor – which is particularly undesirable in tight confines (See Reed Pr. 5-6). Reed’s system utilizes the downward movement of the flat plate is pressed with force against the waste, compressing it into a smaller volume and allowing more waste to be collected and stored in the same receptacle, saving valuable space (See Reed Pr. 15; the platen 12 is movable and is connected to an arm that can move the platen 12 up and down.). The platen further contains a liquid removal system associated with the upper surface of the platen for removing liquid collected near the platen edges or on or near the upper surface of the platen during the compacting process (See Reed Pr. 8).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the combination’s system that contains a standard setup of a liquid drain at the bottom of the container with wastewater holding tank and gray water holding tank, to incorporate Reed’s waste compaction system that incorporates a liquid removal system associated with the upper surface, in order to remove liquid collected near the platen edges or on or near the upper surface of the platen during the compacting process (See Reed Pr. 8), since Reed indicates that utilizing a drain at the bottom leaks residual liquid when removal of the compacted waste, and that leakage of the waste liquid is particularly undesirable in tight confines (See Reed Pr. 5-6).
The above embodiment is further claim mapped to dependent claims, listed below in the “Additional Disclosures Included” section.
Additional Disclosures Included:
Claim 22: The system of claim 21, further comprising an annular seal located radially outward of the compaction piston portion, wherein the annular seal forms a fluid tight seal between the compaction piston portion and radially inward side walls of the housing facing the compaction chamber (See Hoffjann Fig. 1-2; the compactor press arrangement 9 that further slopes inwards into the center of the container, has a contains a vertical part of the arm that is located near the container wall 4. See Reed Pr. 17-18, Fig. 3; platen 12 is surrounded around all the sides, and is able to compact the waste below the platen. The platen further engage the inner walls 30 of the container, and further contains deflectors 28 that are near the side wall. The seals ensure the fluid inside can be compressed to move the piston (i.e. pneumatic), the seal within the cylinder must further be a ring that circumscribes the interior in order to provide a linear motion.).

Claims 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over Hoffjann et al. (US2002/0185016; hereinafter “Hoffjann”) in view of Hardin (US6106270), further in view of Bibara et al. (US5104810; hereinafter “Bibara”), and further in view of AGI (NPL – HOW DOES PNEUMATIC AIR CYLINDER ACTUATORS WORK?), Turner (US2016/0153351) and NASA (NPL - The Space Station Integrated Refuse Management System).
Applicant’s claims are directed toward an apparatus.
Regarding claims 23-25; Hoffjann discloses a system comprising: 
A) a housing defining a drive chamber (See Hoffjann Fig. 1-2, par. [33]; compacting apparatus 2 that compact the waste material 1A/1B), a compaction chamber (See Hoffjann Fig. 1-2, par. [29]; container 4 serves to receive and accumulate the uncompacted or uncompressed waste materials 1A), and a fluid outlet from the compaction chamber (See Hoffjann Fig. 1-2, par. [35]; liquid flows to or collects in a drain coupling system 5); 
B) a connector arm comprising a drive piston portion movably positioned within the drive chamber (See Hoffjann Fig. 1-2, par. [33]; compactor press arrangement 9 is attached to the drive pistons 2A) and a compaction piston portion movably positioned within the compaction chamber (See Hoffjann Fig. 1-2, par. [33]; flap doors 8 are connected to or form a part of the press arrangement 9, that is used to compact waste 1A); 
G) a gas-liquid separator in fluidic communication with the compaction chamber and downstream from the fluid outlet (See Hoffjann Fig. 1-2, par. [29]; gasses have been pressed out or compacted); 
H) wherein: the second portion of the drive chamber is selectively fluidly coupleable to the near-vacuum of outer space via the diverter valve (See Hoffjann Fig. 1-2, par. [33]; the pressure pistons 2A may be actuated by means of a vacuum), wherein during compaction the diverter valve fluidly couples the second portion of the drive chamber to the near-vacuum of outer space (See Hoffjann Fig. 1-2, par. [33]; the pressure pistons 2A may be actuated by means of a vacuum. Thus, during compaction – the pistons are operated by means of a vacuum in order to compact the waste materials.); 
I) the compaction piston portion of the connector arm is configured to move within the compaction chamber to compact waste material contained within the compaction chamber in response to movement of the drive piston portion of the connector arm within the drive chamber (See Hoffjann Fig. 1-2, par. [33-35]; pressure pistons 2A applies a force through the press arrangement 9 and flap doors forming press platen 8 to downwardly press onto the waste material 1B); 
J) in response to compacting the waste material contained within the compaction chamber, the compaction chamber is configured to expel a waste fluid via the fluid outlet to the gas-liquid separator (See Hoffjann Fig. 1-2, par. [29, 35]; while the waste material 1B are being pressed by press arrangement 9, liquids are pressed out of the waste, and flow into the drain 5 which can be further expelled via vacuum disposal system 6A or gray water drain line 6B. Additionally, gases have been mostly pressed out or compacted); 
Hoffjann does not disclose C) a diverter valve coupled to the housing in fluidic communication with the drive chamber; D) a first conduit extending between the diverter valve and a first portion of the drive chamber, wherein the first portion of the drive chamber is at least partially defined by a first side of the drive piston portion; E) a second conduit extending between the diverter valve and a second portion of the drive chamber, the second portion of the drive chamber being defined, at least, partially a second side of the drive piston portion opposite the first side of the drive piston portion; F) a waste gas source fluidly coupled to the diverter valve, and H) and wherein after compaction the diverter valve directs gas from the waste gas source into the second portion of the drive chamber via the second conduit to retract the compaction piston portion of the connector arm, and K) and the gas-liquid separator is configured to separate the waste fluid into waste liquid and waste gas.
However, Hardin discloses a waste compressor to compress soap (See Hardin abstract). Hardin discloses D) (See Hardin C3L37-40, C3L4554, C3L64-67-C4L1-13; diverter valve 66 is utilized to allow fluid to enter and compress the piston to compact the waste), wherein the first portion of the drive chamber is at least partially defined by a first side of the drive piston portion (See Hoffjann Fig. 1-2; the left side of the drive chamber is connected to the left piston 2 and left press arrangement 9; while the right side is opposite but similar in arrangement of the left side); E) a second conduit extending between the diverter valve and a second portion of the drive chamber (See Hardin Fig. 1 C3L45-51, C4L4-28; conduit 64 connecting pipe 68 to the fluid cylinder 50, and a second line 70 that leads to shower head, which flows through pipe 68, and affects the compressor 10. Since the compressor 10 is connected to shower connections, it may be utilized for easy removal of water discharged from container 12 (i.e. access to the interior of container 12)), (See Hoffjann Fig. 1-2; the left side of the drive chamber is connected to the left piston 2 and left press arrangement 9; while the right side is opposite but similar in arrangement of the left side). Hardin further indicates that prior to initiation of a compression cycle, the piston and rod must first retract, and be filled with a fluid by utilizing a diverter valve to redirect a fluid into the chamber (See Hardin C3L37-40, C3L4554, C3L64-67-C4L1-13; diverter valve 66 is utilized to allow fluid to enter and compress the piston to compact the waste. i.e. C) where the diverter valve is in communication with the drive chamber).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide Hoffjann’s system that compacts waste material, along with Hardin’s diverter valve that redirects a flow of fluid into a chamber prior to waste compaction, since Hardin indicates that prior to initiation of a compression cycle, the piston and rod must first retract, and be filled with a fluid by utilizing a diverter valve to redirect a fluid into the chamber (See Hardin C3L37-40, C3L4554, C3L64-67-C4L1-13; diverter valve 66 is utilized to allow fluid to enter and compress the piston to compact the waste).
The combination still does not disclose F) a waste gas source fluidly coupled to the diverter valve, and H) and wherein after compaction the diverter valve directs gas from the waste gas source into the second portion of the drive chamber via the second conduit, and K) and the gas-liquid separator is configured to separate the waste fluid into waste liquid and waste gas.
However, the combination indicates providing a gray water drain line that can be removed and stored in a gray water holding tank (See Hoffjann par. [35-37]).
Bibara discloses a purge trap technique that is usable in a zero gravity compatible purge to remove volatile organic compounds (VOC), in order to monitor the amount of contaminants in water, especially potable water, in order for it to be safely consumed (See Bibara C1L33-43). Bibara further indicates using a vessel for bubbling an inert gas through the vessel, thus appropriately separating out the gas and liquid phases, where the gas may be removed in a separate line compared to the liquid (See Bibara Fig. 1, C2L30-51). 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the combination’s system that generates a gray water drain line (See Hoffjann par. [35-37]), with Bibara’s utilization of a gas-liquid separator to separate out waste fluid into waste liquid and waste gas, in order to separate out the contaminants that are contained within the waste fluid (See Bibara Fig. 1, C2L30-51), since Bibara suggests that waste fluid (i.e. that will be process to be safely consumed) contains contaminants and needs to have a method of appropriately separating out the gas ad liquid phases (See Bibara C1L33-43). 
The combination of Hoffjann, Hardin, and Bibara still does not disclose F) a waste gas source fluidly coupled to the diverter valve, and H) and wherein after compaction the diverter valve directs gas from the waste gas source into the second portion of the drive chamber via the second conduit to retract the compaction piston portion of the connector arm.
However, the combination indicates utilizing a pressure piston device such as a pneumatic vacuum operated piston and cylinder (See Hoffjann claim 2, Fig. 1-2; pressure piston device 2A are operated with a piston and a cylinder). 
AGI relates to the prior art by disclosing how a pneumatic air cylinder actuator work (See AGI Pr 1-2), and indicates that a pneumatic actuator consists of a piston, a cylinder, and ports. The piston is surrounded by seal, which keeps the air separate from the upper and lower part of the cylinder, allowing air pressure to force the piston in either direction generating motion. Pneumatic double acting cylinders require a four way two position valve to operate them. Combining these actuators can yield an efficient robotic pick and place system for lean manufacturing (See AGI Pr 1-2). Thus, filling the double pneumatic cylinder with a gas on one end will force the piston in a direction (i.e. retract the compaction piston).
Turner relates to the prior art by utilizing a diverter valve that is utilized in a chamber to cooperate with the piston which has a control aperture, where the control aperture opens and controls by an actuatable valve to allow the piston to open or close (See Turner abstract, Pr. 43; the diverter valve  is in contact with a pressurized gas on an upstream side, and allows the piston to open or close.). 
NASA discloses waste resulting from crew activity includes wipes, soap, laundry, clothing, shaving debris, dental wastes, and medical supplies. The various wastes produced by experiments are categorized as waste gases (See NASA Pg8Pr5, Pg15 Chapter 33). NASA further indicates utilizing the discharge side of a compressed gas system, and compressing the gas to increase its pressure to supply motive power. The waste gas is pressurized and then released into a piston/cylinder. The compressed gas produces no (See NASA Pg161 section 33.3. In other words, the compressed waste gas is directed into the combination’s drive chamber in order to be utilized as a propellant.).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the combination’s system that produces a waste gas (See combination supra), with Turner’s use of a diverter valve that controls the piston’s opening and closing of an aperture along with NASA’s utilization of waste gases to pressurize/power the pistons of the waste compactor, since the utilization of waste gases produces no pollution and has low power requirement, therefore waste gases produced can be used as propellant (See NASA Pg161 section 33.3), while AGI indicates that utilizing a pneumatic cylinder allows air pressure to fill one portion of the cylinder, forcing the piston in a direction and that utilizing a double pneumatic cylinder with gas yields an efficient robotic pick and place system (See AGI Pr 1-2). Additionally, recycling/reusing the system allows the removal of waste from the space station environment (See NASA Pg xi Pr 2).
The above embodiment is further claim mapped to dependent claims, listed below in the “Additional Disclosures Included” section.
Additional Disclosures Included:
Claim 24: The system of claim 23, wherein the diverter valve is selectively operable to control a drive pressure in the drive chamber, and wherein during compaction the diverter valve directs gas from the waste gas source into the first portion of the drive chamber via the first conduit (See combination supra for filling the first portion of the drive chamber. See Turner abstract, Pr. 43; the diverter valve  is in contact with a pressurized gas on an upstream side, and allows the piston to open or close. See NASA Pg161 section 33.3).
Claim 25: The system of claim 24, further comprising: a waste gas conduit configured to receive the waste gas from the gas-liquid separator (See Bibara Fig. 1; gas bubbles and exits through the upper line, where VOC travel through); and a waste gas valve fluidly coupled to the waste gas conduit, wherein the waste gas valve is configured to actuate between a first position wherein the waste gas is directed to outer space and a second position wherein the waste gas is directed to the waste gas source (See Thornton Fig. 4, C4L35-40; motor 34 directs air from the filter 32 into the chamber, or alternatively bleed line 76 vents it to outer space. See Bibara Fig. 1; gas bubbles and exits through the upper line, where VOC travel through. See Bibara C2L54-55, C4L22-30; the VOC gas is collected for analyzing. Absorbed VOC are collected and separated from the organic compounds 50).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ruebesam – trash compactor.
Crigler (US4,917,712) – filtering and separating dust from reusable waste.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONOVAN C BUI-HUYNH whose telephone number is (571)272-0379.  The examiner can normally be reached on M-F, 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bob Ramdhanie can be reached on 5712703240.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Donovan Bui-Huynh/Examiner, Art Unit 1779  

/Bobby Ramdhanie/Supervisory Patent Examiner, Art Unit 1779